Citation Nr: 0706190	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-32 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with chronic lumbar sprain, rated 
at 10 percent from February 20, 2000 to May 26, 2003; and 20 
percent from May 27, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
February 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, confirmed and 
continued a 10 percent disability rating for degenerative 
disc disease of the lumbar spine with chronic lumbar sprain.  
In April 2004 the RO increased the rating for this disability 
to 20 percent, effective May 27, 2003.  The veteran continued 
his appeal for a higher rating. 

In March 2005, the Board remanded this issue for further 
development.


FINDINGS OF FACT

1.  From February 20, 2000 to May 26, 2003, the veteran's 
lumbar spine appeared normal with no muscle spasm, weakness, 
tenderness, lack of endurance, incoordination, loss of 
motion, or neurologic impairment. 

2.  From May 27, 2003, the veteran's low back disability has 
been manifested by limitation of forward flexion to 30 
degrees, equivalent to severe limitation of motion, without 
neurologic impairment; or incapacitating episodes of 
intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent from February 20, 2000 to May 26, 2003 for the 
service connected degenerative disc disease of the lumbar 
spine with chronic lumbar sprain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006). 

2.  The schedular criteria for a rating of 40 percent for the 
veteran's low back disability from May 27, 2003, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
4.123, 4.124, 4.124a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nonetheless, in a letter dated April 2005, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claims for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information or 
evidence that would support his claim.  This notice served to 
tell him to submit relevant records in his possession.  

There was a timing deficiency with the April 2005 letter, 
because it was provided after the initial evaluation of 
August 2003.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  , 
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  He has received notice about the evidence 
needed to establish a rating and was advised of the effective 
dates for his current evaluations.  The Board is denying an 
increased rating for the earlier period of the appeal and no 
effective date is being set.  While the Board is granting an 
increase rating for the latter part of his appeal, the 
effective date will be formally set when the RO issues a 
rating action implementing the Board's decision.  The veteran 
has not alleged any He is, therefore, not prejudiced by the 
delayed notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

In his January 2007 brief to the Board, the veteran's 
representative argued that the veteran should be afforded a 
new VA examination as he was given insufficient notice 
regarding a VA examination scheduled in August 2006 for which 
he failed to report.  

The record suggests that the veteran may have received 
little, if any, advanced notice of the examination.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim for increased compensation, the claim will be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a), (b) 
(2006).

In this case, however, the August 2006 examination was not 
necessary to evaluate the claim.  The veteran underwent VA 
examinations in June 2003 and March 2004.  The veteran has 
made no statements regarding his back disability since the 
March 2004 examination.  There has also been no reported 
medical evidence pertaining to the period since March 2004.  
In short, there is no evidence of a change in the disability 
since the March 2004 examination.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  VA's General Counsel has held that the mere passage 
of time, absent evidence of a change in the condition, does 
not require a new examination.  
Because there was no evidence of a change in the disability, 
the August 2006 examination was not needed.  The failure to 
provide adequate notice of that examination does not require 
corrective action.

VA has a duty to obtain all pertinent records adequately 
identified in the record and for which the veteran submits 
necessary releases.  This case was remanded for efforts to 
obtain records hinted at in the record.  Despite the Appeals 
Management Center's (AMC) request to the veteran to provide 
the identity of providers of his prescriptions medications 
and chiropractic treatment since March 2000 per the April 
2005 Board remand instructions, the veteran has not responded 
to any VA request for additional information.  The AMC did 
obtain available employment records

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination August 2006 is 
that his disabilities must be rated on the basis of the other 
relevant evidence on file. 38 C.F.R. § 3.655(b).  While VA 
has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The Board concludes 
that VA has no remaining duty under the VCAA to provide a 
medical examination in conjunction with these claims. 

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5293).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5243).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, a 10 percent evaluation was 
provided for slight limitation of motion of the lumbar spine, 
a 20 percent evaluation for moderate limitation, and a 40 
percent evaluation for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Diagnostic Code 5295, as in effect prior to the September 26, 
2003 revision, provides a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
assignment of a 40 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

Associated objective neurologic impairment is separately 
evaluated.  Note 1, to General Rating Formula for Diseases 
and Injuries of the Spine.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from 0 to 90 degrees, extension 
as from 0 to 30 degrees, left and right lateral flexion as 
from 0 to 30 degrees, and left and right lateral rotation as 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2006).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Factual Background

In November 1999, the veteran underwent an examination for 
release from active duty.  He presented with complaints of 
daily aches in his low back.  The aches increased with 
standing or prolonged sitting.  He found it difficult to bend 
and lift.

On examination, the lumbar spine appeared normal with no 
muscle spasm, weakness or tenderness.  Range of motion was 
normal.  There was some spasm of the right paravertebral 
muscle.  The examiner listed the normal range of lumbar 
motion as 0 to 95 degrees flexion, 0 to 35 degrees extension, 
0 to 40 degrees right and left lateral flexion and 0 to 35 
degrees right and left rotation.  X-rays of the lumbar spine 
demonstrated developing disc disease L5-S1, secondary 
epiphysis anterior superior plate L5 as an anatomical variant 
and spina bifida occulta S1.  The diagnosis was spina bifida 
occulta S1 lumbar spine.

In a November 2002, medical injury report from the infirmary 
at the veteran's employer, it was noted that he complained of 
back pain and an inability to bend forward to touch his toes 
after standing for a prolonged period.  Straight leg raising 
was positive at 30 degrees, but there was no radiation.  He 
was seen again in February 2003 with complaints of low back 
pain after standing all day.

In June 2003, the veteran underwent a VA examination.  He 
reported lower back radiating into his left leg which had 
continued to the present.  He worked as a prison guard and 
had not lost any time off as a result of his condition.

On physical examination, there was slight flattening of the 
normal lordotic curve but there was no actual spine or 
paravertebral tenderness or muscle spasm.  The veteran flexed 
to 70 degrees, extended to 10 degrees and had lateral bending 
of 10 degrees.  His motion was slightly stiff but not 
uncomfortable.  The ranges of motion did not change after 
several repetitions.  Straight leg raising was negative, and 
there was no loss of motion or muscle power.  The impression 
was mild lumbar strain with no X-ray evidence of spina 
bifida, or degenerative disc disease.

An MRI of the lumbar spine in March 2004 was interpreted as 
showing mild lower degenerative disc disease with no 
significant intraspinal pathology.

In March 2004, the veteran again underwent a VA examination 
for his lower back condition.  He reported low back pain 
since service that had resulted in pain prescriptions and 
chiropractic treatment.  He stated that two years earlier the 
pain began radiating into his legs just short of the knees.  
The veteran estimated that he had additional limitation of 
motion of his low back during a flare of pain by about 75 
percent.  Functionally, he had to stop his activity or limit 
his activity during a flare.  The veteran estimated missing 
about 5 days of his work as a correctional officer in the 
past year.  

On examination, the veteran had a fairly stiff gait pattern 
with short step lengths.  His spinal posture in the static 
standing position was very abnormal in terms of having a very 
pronounced thoracic kyphosis, a significant head forward 
position and a flattening of his lumbar lordosis.

The examiner noted that there were no palpable spasms in the 
standing static position, but the veteran's muscles did 
tighten up when he bent forward.  There was also significant 
pain with palpitation in the area of the posterior superior 
iliac spine on the right side and in the sacroiliac joint 
region.  The veteran had significant increased pain with 
Gaenslen's maneuver on the right side, a significant 
increased Patrick's sign on the right side as well as 
producing pain in the lower back.  

Active forward flexion was 0 to 45 degrees to the point of 
pain, and 55 degrees maximally.  After five repetitive 
motions, it was 0 to 30 degrees to the point of pain, and 45 
degrees maximally.  

Extension was 0 to 10 degrees to the point of pain and 
11degrees maximally.  After five repetitive motions, it was 0 
to 9 degrees to the point of pain and maximally.

Left lateral flexion was 0 to 16 degrees to the point of pain 
and maximally and after five repetitive motions 0 to 17 
degrees to the point of pain and maximally.  Right lateral 
flexion was 0 to 18 degrees to the point of pain and 
maximally and after five repetitive motions 0 to 17 degrees 
to the point of pain and maximally.

Left lateral rotation was 0 to 29 degrees to the point of 
pain and 30 degrees maximally.  After five repetitive 
motions, it was 0 to 38 degrees to the point of pain and 
maximally.

Right lateral rotation was 0 to 33 degrees to the point of 
pain and maximally and after five repetitive motions 0 to 30 
degrees to the point of pain and 32 degrees maximally.

The impressions were mild degenerative disc disease by MRI, 
findings indicative of an ununited apophysis; and radicular 
leg pain and tingling (subjective complaints) with MRI 
showing no significant intraspinal pathology.

I.  Increased rating prior to May 27, 2003.

The veteran's low back disability is evaluated as 10 percent 
disabling under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

A higher evaluation under this diagnostic code is not 
warranted because a higher evaluation would require muscle 
spasm.  There were no reports of muscle spasm during the 
appeal period prior to May 27, 2003.  In November 1999, 
during service, there some spasm of the right paravertebral 
muscle, but loss of lateral spine motion was not 
demonstrated.  In any event, this earlier finding could not 
serve as the basis for an increased rating during the period 
on appeal.  Therefore, the veteran's low back disability does 
not warrant an evaluation in excess of 10 percent under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
DeLuca v. Brown, 8 Vet. App. at 206.

However, in this case, functional impairment has not been 
shown and a higher evaluation on the basis of the DeLuca 
factors is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The medical evidence does not indicate vertebral fracture or 
ankylosis, or limitation of motion of the lumbar spine from 
February 20, 2000 to May 26, 2003 and a higher evaluation 
under the diagnostic codes evaluating these disabilities is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292 (2002).

Because there is evidence of degenerative disc disease in the 
lumbar spine, the diagnostic codes evaluating intervertebral 
disc syndrome are for application.  However, while the 
November 1999 examination revealed X-ray evidence of 
degenerative joint disease in the lumbosacral spine, a higher 
evaluation under diagnostic code 5293 prior to or as revised 
September 23, 2002 is not warranted as there is no medical 
evidence of moderate intervertebral disc syndrome with 
recurring attacks or incapacitating episodes requiring 
bedrest prescribed by a physician.  Therefore, an evaluation 
in excess of 10 percent under either the old or the new 
version of this diagnostic code is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002 & 2003). 

II.  Increased rating for the period since May 27, 2003.

The veteran's low back disability is evaluated as 20 percent 
disabling from May 27, 2003 under Diagnostic Codes 5010, 
pertaining to traumatic arthritis, and Diagnostic Code 5237, 
which pertains to lumbar strain.  

Diagnostic Code 5010, may not be applicable because there has 
been no medical evidence of arthritis.  This does not make 
any practical difference to the evaluation of the veteran's 
disability, because traumatic arthritis is evaluated on the 
basis of limitation of motion, and old and new rating 
criteria provide for rating any low back disability on the 
basis of limitation of motion whether or not evaluated as 
arthritis.

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The most recent evidence in this case is the 
March 2004 examination.  That examination showed that with 
consideration of functional factors, the veteran had forward 
flexion to only 30 degrees.  Under the General Rating Formula 
such limitation warrants a 40 percent rating.

Because the veteran has a loss of two-thirds of the normal 
range of motion, a 40 percent evaluation would also be 
warranted under the old rating criteria on the basis of 
severe limitation of motion.  Diagnostic Code 5292.

Because retains significant motion of the low back, a higher 
evaluation is not warranted on the basis of ankylosis under 
old or new rating criteria.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86). 

A higher rating under the oldest version of Diagnostic Code 
5293, would require pronounced intervertebral disc syndrome 
with recurring attacks with intermittent relief.  As the 
veteran has been shown to have degenerative disc disease, the 
veteran could qualify for an increased rating under 
Diagnostic Code 5293, as revised September 23, 2002.  
However, the veteran would have to have experienced 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks, but less than 6 
weeks, in the past 12 months.  There has been no evidence of 
any prescribed periods of bedrest; hence incapacitating 
episodes have not been shown.  Thus, a higher evaluation 
under Diagnostic Code 5293, as revised September 23, 2002, is 
also not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003). 

The old Diagnostic Code 5293 is a code based on limitation of 
motion. VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  
However, the veteran has been found to have no neurologic 
findings required for ratings under that code.  Medical 
professionals have consistently found the disability to be 
mild, and the most recent examination showed that his 
reflexes were present, muscle strength was intact, and there 
were no objective neurologic findings.  In the absence of 
such findings, it is not possible to conclude that there is 
functional impairment that would equate to the symptomatology 
described in the old criteria for a 60 percent rating.  
(Assuming arguendo that these criteria would be applicable to 
the veteran's claim).

The record contains no evidence that the veteran has ever 
been prescribed bedrest by any medical professional.  Thus he 
would not be entitled to an increase rating on that basis.

The Board has also considered whether a separate rating is 
warranted for neurologic impairment under the new versions of 
the rating criteria.  The most recent examination noted the 
veteran's subjective complaints, but found that there were no 
significant pathologic findings.  Because the medical 
evidence is to the effect that the veteran does not have 
objective neurologic impairment, a separate neurologic rating 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The record reflects that the 
veteran most recently was off of work for 5 days per year 
because of his back condition.  The schedular ratings (now 40 
percent) are intended to compensate him for his industrial 
impairment.  Marked interference with employment has not been 
shown.  Further, the veteran's back disability has not 
required any periods of recent hospitalization.  Therefore, 
referral for an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321.

The Board concludes that, a 40 percent rating is warranted 
for the veteran's back disability for the period from May 27, 
2003, but that the preponderance of the evidence is against a 
rating in excess of 40 percent.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 
C.F.R. §§ 4.7, 4.21 (2006). 


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with chronic lumbar sprain, rated 
at 10 percent from February 20, 2000 to May 26, 2003 is 
denied.

Entitlement to an increased, 40 percent rating for 
degenerative disc disease of the lumbar spine with chronic 
lumbar sprain from May 27, 2003, is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


